SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May 13, 2015 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X NOTICE TO THE MARKET COMPANHIA SIDERÚRGICA NACIONAL Publicly-Held Company COMPANHIA SIDERURGICA NACIONAL hereby informs that the Board of Directors approved the redefinition of the duties of the Executive Officers David Moise Salama and Gustavo Henrique Santos de Sousa, namely: (i) Mr . David Moise Salama shall act as the Executive Officer responsible for the insurance, credit and real estate areas; and (ii) Mr . Gustavo Henrique Santos de Sousa shall act as the Executive Officer responsible for the controllership and tax planning areas, cumulating the duties of Investor Relations Executive Officer. São Paulo, May 13, 2015. COMPANHIA SIDERÚRGICA NACIONAL David Moise Salama Investor Relations Executive Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 13, 2015 COMPANHIA SIDERÚRGICA NACIONAL By: /
